-Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of the crime of petit larceny, and from the sentence thereon. Judgment reversed on the law and the facts, and information dismissed. Appellant was convicted, with two codefendants, of the theft of an overcoat, on circumstantial evidence that he and his codefendants had the coat in their possession several hours after it was taken from the possession of its owner. The evidence against appellant was, in our *991opinion, neither clear nor convincing, nor was it of a character sufficient to exclude reasonable inferences other than that of recent and exclusive possession by appellant. (Cf. People v. Foley, 307 N. Y. 490.) No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment. Nolan, P. J., Adel, MacCrate, Schmidt and Beldoek, JJ., concur.